Order filed December 6, 2018




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00532-CV
                                    ____________

   PEGGIE STOKES, PEGI JOHNSON, TONIECE WHITE, MADDISON
                         WHITE, Appellants

                                          V.

 STAR REALTY INC., ALAN GIRARD, AND MUZA GARARD, Appellees


                    On Appeal from the 215th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-19064

                                     ORDER

      Appellants’ brief was due November 19, 2018. No brief or motion for
extension of time has been filed.

      Unless appellants file a brief with this court on or before January 3, 2019,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                        PER CURIAM